DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Upon further consideration, the subject matter introduced to claim 1 in the 8-18-21 amendment and still present in claim is deemed new matter. In particular, the subject matter ‘wherein the at least one hole is in the portion of the nozzle having a smaller internal diameter than the internal diameter of the outlet’ does not have support in the original disclosure (Specification or Drawings.)  The Specification [0057] and drawings (Figs 3 and 4)  disclose that the nozzle may have a non-uniform internal diameter which may be convergent from the inlet to the outlet as shown in Figs 3 and 4.  However, the holes for the wire are shown to be in a uniform diameter part of the nozzle and not in the converging part of the nozzle.  Furthermore, there is no way, if the nozzle internal diameter is converging from inlet to outlet and the holes are in the nozzle (i.e. somewhere between the inlet and outlet) then how can the holes be in a ‘portion of the nozzle having a smaller internal diameter than the internal diameter of the outlet?  The outlet will always have the smaller internal dimeter in a convergent nozzle from inlet to outlet. Figs 3 and 4 do not show this claim language either (do the rest of the figures.)  Figs 3 and 4 show a portion of the nozzle having a uniform internal diameter with holes that is downstream from the convergent portion of nozzle, but the internal diameter of this portion of the uniform diameter nozzle is not smaller than the outlet since it is uniform, it is only smaller than the inlet.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, if the nozzle has a non-uniform internal diameter from the inlet to outlet and the internal diameter converges from the inlet to outlet, then the portion of the nozzle with the holes is somewhere between the inlet and outlet with a diameter that cannot be smaller than the diameter of the outlet since the nozzle is converging from inlet to outlet thereby the outlet will have the smallest diameter.  This is totally unclear and not understood since the specification does not support this language either.
Claim 5 depends on a canceled claim. The recitation of ‘the treatment bore’ lacks antecedent basis. It appears claim 5 should depend on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE19954988 (DE’988)  in view of JP-9-300220(JP’220).

DE’988 discloses 1. (Currently Amended) A wet [0045] blast machine (Fig 3) for cleaning or preparing surfaces of at least one product 1, said machine comprising: a treatment source 14 for providing a pressurized mixture via 25 of treatment material; a nozzle, from 26a/b,28a/b to 22, said nozzle comprising: a central longitudinal axis; an inlet 26a/28a (depending on flap 24 and direction of flow) for receiving the pressurized mixture of treatment material 14; an outlet  (at end of funnel outlet) 26b,28b (depending on direction) wherein the internal diameter from inlet 26a/b through funnel 28a/b to outlet of 28a/b is convergent for ejecting said pressurized mixture into nozzle portion 22; and at least one hole 23 in a wall section 21 of the nozzle portion 22, said at least one hole 23 for feeding the one or more products 1 into the nozzle, (26a/b,28a/b to 22) at an angle relative to the central longitudinal axis of the nozzle such that the  surfaces of the at least one product are exposed to the treatment material whilst within the nozzle [Fig 3], wherein the nozzle 26a/b28a/b comprises a plurality of internal diameters along its longitudinal central axis {Fig 3 shows the left-hand and right-
4. (Currently Amended) The machine of claim 1, wherein the treatment source 14 comprises a treatment pipe 19a/b for providing the treatment material to the nozzle inlet 26a/b, the treatment pipe 19a comprising a treatment bore (within pipe), and wherein the nozzle 26a/28a/22, extends from the treatment pipe 19a  such that the inlet 26a of the nozzle is in fluid communication with the treatment bore (Fig 3).  
11. (Currently Amended) The machine of claim 1, wherein the at least one hole 23 guides one of the at least one product 1 transverse to a longitudinal central axis of the nozzle (Fig 3).  
12. (Currently Amended) The machine of claim 1, wherein the at least one hole comprises a pair of holes 23, said pair being provided substantially perpendicular to the longitudinal central axis of the nozzle 22 aligned along an axis that intersects  the longitudinal central axis of the nozzle (Fig 3).  
13. (Currently Amended) The machine of claim 1, wherein the at least one hole 23 comprises a pair of holes 23, said pair being provided at an angle relative to the longitudinal central axis that is preferably between 60 and 120 degrees (Fig 3 shows 90 degrees relative to longitudinal axis.).  
	Regarding claims 1,6,7, DE’988 pressurizes the nozzle flow with a suction and not a pressurized air source for pressurizing the treatment material.  However, JP’220 teaches a blasting device having a nozzle 11/12 with a hole 15 to accommodate a workpiece W within nozzle, wherein a (Cl 1) pressurized air inlet pipe 22 extends from the treatment pipe 25, (cl.6) the air inlet pipe 22 comprising an air bore (within the cavity at 23/24 of Fig 1), wherein the air bore is in fluid communication with the treatment bore of 25 (Fig 1) and the inlet of the nozzle 11 capable for diverting a portion of the treatment material into the nozzle through the inlet of the nozzle and (cl. 7.) wherein a longitudinal central axis of the air bore is at an angle to a longitudinal central axis of the treatment bore and wherein the longitudinal central axis of the air bore is axially aligned with the longitudinal central axis of the nozzle (Fig 1).  Therefore, it 
Regarding claims 5,8-9,14, DE988 in view of JP220 teaches the invention as detailed above.  However, to have cl 5. wherein the longitudinal central axis of the nozzle is substantially perpendicular to a longitudinal central axis of the treatment bore, cl 8., wherein an internal diameter of the treatment bore is larger than an internal diameter of the nozzle, and Cl 9, wherein a flow velocity of treatment material through the nozzle is greater than the flow velocity of treatment material through the treatment pipe, these modifications are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
   Regarding claim 10, it would have been obvious to one of ordinary skill in the art at time invention was made to provide a plurality of air inlet pipes extending to/from treatment pipe since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar nozzle devices for blasting wire-like workpieces.

Response to Arguments
Applicant's arguments filed 2-28-22 have been fully considered but they are not persuasive.
	Examiner has modified the rejection to call the nozzle parts 26a/28a/22, wherein the inlet at 26a to the outlet at 28a is convergent to portion 22 of nozzle wherein the wire holes exist.  This is the only possible interpretation of the claims as written in view of Applicant’s drawings.  The claims are now considered to have 112 issues, as detailed above. Therefore, DE’988 does show nozzle (26a/28a/22) with the converging, non-uniform internal diameter (28a section) and portion 22 with holes for workpiece. The arguments to the ‘fluid flow being relaxed and slowed down’ is not germane to the claimed limitations nor the 103 rejection that uses JP220.
	JP220 is merely used to modify the suction pressure to a positive pressurization of the treatment within the nozzle of DE988. JP220 is not used to show a convergent nozzle section as this is disclosed by DE988.  Adding a pressurized air source to DE 988 would be obvious with the teaching of JP220.  
	IN light of the new 112 issues and interpretation of the nozzle of DE988, Examiner decided to issue a new action to clarify position.  Applicant is welcome to call Examiner and discuss amendments to help further prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 9, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723